Exhibit SCANA CORPORATION EXECUTIVE BENEFIT PLAN as established effective as of January 1, 2009 SCANA CORPORATION EXECUTIVE BENEFIT PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT OF THE PLAN 1 1.1 ESTABLISHMENT OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 2 SECTION 3. ELIGIBILITY AND PARTICIPATION 5 3.1 ELIGIBILITY 5 3.3 TERMINATION OF PARTICIPATION 5 SECTION 4. BENEFITS 6 4.1 RIGHT TO PLAN BENEFITS 6 4.2 DESCRIPTION OF PLAN BENEFITS 6 4.3 GROSS-UP PAYMENTS 6 4.4 TAX COMPUTATION 7 4.5 FORM AND TIMING OF PLAN BENEFITS 7 4.6 NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY 7 4.7 BENEFITS UNDER OTHER PLANS 7 SECTION 5. BENEFICIARY DESIGNATION 8 5.1 DESIGNATION OF BENEFICIARY 8 5.2 DEATH OF BENEFICIARY 8 5.3 INEFFECTIVE DESIGNATION 8 SECTION 6. GENERAL PROVISIONS 10 6.1 CONTRACTURAL OBLIGATION 10 6.2 UNSECURED INTEREST 10 6.3 “RABBI” TRUST 10 6.4 EMPLOYMENT/PARTICIPATION RIGHTS 10 6.5 NONALIENATION OF BENEFITS 11 6.6 SEVERABILITY 11 6.7 NO INDIVIDUAL LIABILITY 11 6.8 APPLICABLE LAW 11 SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 12 7.1 IN GENERAL 12 7.2 CLAIMS PROCEDURE 12 7.3 FINALITY OF DETERMINATION 12 7.4 DELEGATION OF AUTHORITY 12 7.5 EXPENSES 12 7.6 TAX WITHHOLDING 12 7.7 INCOMPETENCY 12 7.8 NOTICE OF ADDRESS 13 7.9 AMENDMENT AND TERMINATION 13 SECTION 8. EXECUTION 14 SCANA CORPORATION EXECUTIVE BENEFIT PLAN SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment of the Plan.SCANA Corporation established a plan for certain executives to be known as the “SCANA Corporation Executive Benefit Plan” (the “Plan”), effective as of January 1, 2007.Effective January 1, 2009, the Plan is amended and restated. 1.2Description of the Plan.This Plan is intended to constitute an unfunded plan that is established primarily for the purpose of providing certain benefits for a select group of management or highly compensated employees in the event of a Change in Control. 1.3Purpose of the Plan.The purpose of this Plan is to advance the interests of the Company by providing highly qualified Company executives and other key personnel with an assurance of equitable treatment in terms of compensation and economic security and to induce continued employment with the Company in the event of certain spin-offs, divestitures, or an acquisition or other Change in Control.The Corporation believes that an assurance of equitable treatment will enable valued executives and key personnel to maintain productivity and focus during a period of significant uncertainty inherent in such situations and that a compensation plan of this kind will aid the Company in attracting and retaining the highly qualified professionals who are essential to its success. SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Base Salary” means the base rate of compensation payable to a Participant as annual salary, not reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified deferred compensation plan, qualified transportation fringe benefit plan under Code Section 132(f), or cafeteria plan under Code Section 125 maintained by the Company, but excluding amounts received or receivable under all incentive or other bonus plans. (c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Exchange Act. (d)“Beneficiary” means any person or entity who, upon the Participant’s death, is entitled to receive the Participant’s benefits under the Plan in accordance with Section 5 hereof. (e)“Board” means the
